Sales Report:Supplement No. 61 dated Oct 19, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 424993 This series of Notes was issued and sold upon the funding of the borrower loan #38975, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $7,000.00 Prosper Rating: AA Auction Duration: 14 days Term: 36 months Estimated loss: 1.5% Auction start date: Sep-18-2009 Auction end date: Oct-02-2009 Starting lender yield: 10.43% Starting borrower rate/APR: 11.43% / 11.78% Starting monthly payment: $230.60 Final lender yield: 8.40% Final borrower rate/APR: 9.40% / 9.74% Final monthly payment: $223.90 Auction yield range: 3.27% - 10.43% Estimated loss impact: 1.50% Lender servicing fee: 1.00% Estimated return: 6.90% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Jun-1989 Debt/Income ratio: 17% Credit score: 820-840 (Sep-2009) Current / open credit lines: 9 / 8 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 37 Length of status: 0y 9m Amount delinquent: $0 Revolving credit balance: $2,929 Occupation: Engineer - Chemical Public records last 12m / 10y: 0/ 0 Bankcard utilization: 31% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 3 Screen name: liberty-quest Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description CONSOLIDATE BILLS Purpose of loan:This loan will be used to consolidate bills with a better interest rate.My financial situation:I am a good candidate for this loan because my credit score reflects my good payment history Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: Could you explain the 37 lines of credit and the three credit inquiries? - Johnab A: I am not sure but I think the 37 lines of credit include accounts that have been closed by me.
